 In the Matterof VULTEE AIRCRAFT DIVISION, AVIATIONMANUFACTUR-ING CORPORATIONandUNITED AUTOMOBILE WORKERS OF AMERICA,LOCAL 361Case No. B-739.-Decided October 5, 1935Aircraft and Parts Manufacturing Industry-Investigation ofRepresenta-tives:controversy concerning representation of employees:refusal of companyto recognize industrial union as exclusive bargaining agent ; dispute betweencraft and industrial unions as to appropriate unit; majority status of indus-trial union established;doubt as to majority status of craft union among craftemployees-UnitAppropriate for Collective Bargaining:election to determinewhether craft employees desire industrial or craft union; past history of bar-gaining relations shows that either craft or industrial unit appropriate; whereother considerations determinative of appropriate unit are evenly balanced,decisive factor is choice of employees involved-Election01 dercdMr. David Sokol,for the Board.Gibson, Dunn t Crutcher, by Mr. J. Stuart Neary,of Los Angeles,Calif., for the Company.Mr. Dick Coleman,of Los Angeles, Calif., for the U. A. W.Mr. E. L. Lynch,of Los Angeles, Calif., for the I. A. M.Mr. Mathew A. Koch,of Los Angeles, Calif., for the P. M. A.Mr. Allan Lind,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 16, 1937, United Automobile Workers of America, Local361, herein called the U. A. W., filed with the Regional Director forthe Twenty-first Region (Los Angeles, California) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Vultee Aircraft Division, AviationManufacturing Corporation, Downey, California, herein called theCompany, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On April 5, 1938, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, of9 N. L. R.B., No. 9.32 DECISIONS AND ORDERS33National Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On April 14, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company,upon theU. A. W., and upon the Pattern Makers Association,herein calledthe P.M. A., a labor organization claiming to represent employeesdirectly affected by the investigation.On April 25, 1938, the Inter-national Association of Machinists,herein called the I.A. M., filedItwritten motion for leave to intervene in the proceedings.On April26, 1938, an order granting.the leave to intervene was made by theRegional Director.Pursuant to the notice,a: hearingwas held on April 28, 1938, atLos "Angeles,California,before Martin Raphael, the Trial Examinerduly designated by the Board. The Board and the Company wererepresented by counsel while the U. A. W., the P. M. A., and theI.A. M. were represented by representatives of their respective or-ganizations.All participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses,and to introduce evi-dence bearing on the issues was afforded all parties.While thehearing was in progress, the I. A. M. moved to withdraw from theproceedings.This motion was granted by the Trial Examiner. Dur-ing the course ofthe hearing the TrialExaminer made,several rul-ings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT "1.THE BUSINESSOF THE COMPANYAviationManufacturing Corporation is a Delaware corporationconsisting of two divisions,the Vultee Aircraft Division located atDowney, California, and the Lycoming Division located at Williams-port,Pennsylvania.Wayne, Michigan, is a wholly owned subsidiary of the AviationManufacturing Corporation.The Vultee AircraftDivision,the only division involved in thisproceeding,is engaged in the manufacture of airplanes and airplaneparts.Ninety per cent of its raw materials,consisting of aluminum,aluminum alloy,stainless steel, bronze,magnesium alloy,and -brass;come from points outside the State of California.One hundred percent of its finished product,consisting of airplanes and airplane 34NATIONAL LABOR RELATIONS BOARDparts, is shipped out of the State of California, principally to for-eign countries.II. THE ORGANIZATIONS INVOLVEDUnited AutomobileWorkers of America, Local 361,isa labororganization affiliated with the Committee for Industrial Organiza-tion, admitting to its membership all production and maintenanceemployees of the Company, excluding office workers, supervisory em-ployees, and members of the engineers department.Pattern Makers Association of Los Angeles and Vicinity, is a labororganization affiliated with the Pattern Makers League of NorthAmerica, which in turn is affiliated with the American Federation ofLabor.Although the Pattern Makers League of North America hasjurisdiction over pattern makers in general,' there are some indica-tions in the record that the local here involved limits its membershipto wood pattern makers.III.THE QUESTION CONCERNING REPRESENTATIONDuring the month of February 1936, the U. A. W. commenced itsmembership drive among the Company's production and maintenanceemployees.On May 26, 1937, after several conferenceswith themanagement,it entered into a contract with the Company respectinghours, wages, and other conditions of work, for its members.Forsome time before the signing of the contract and during the con-ferences held with the managementthe U. A. W. claimedto repre-sent a majority of the production and maintenance workers and re-quested to be recognized as the exclusive bargaining agency for suchemployees.The Company refused and continues to refuse suchrecognition.At the hearing the P.M. A. claimed to represent the wood patternmakers in the Company's employ and asked to be designated by theBoard as exclusive bargaining agent for such employees.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the, several States and1 See Bulletin of U. S. Bureau of Labor Statistics No. 618-Handbook of AmericanTrade Unions-1936 edition,page 199. DECISIONS AND ORDERS35foreign countries,and tendsto lead to labor disputesburdening andobstructing commerce andthe freeflow of commerce.V.THE APPROPRIATE UNITAt the hearing the U. A. W. sought a bargaining unit composedof all the production and maintenance employees of the Companyemployed at its plant at Downey,California,excluding office work-ers, employees in the engineering department,supervisors and offi-cials who have the power to hire and discharge.The Company tookno position respecting the appropriateness of the suggested unit.The P.M. A. maintained that the wood pattern makers should con-stitute a separate unit.In addition to the wood pattern makers, of which there were sixon the date of the hearing, the pattern making department alsoincluded approximately seven plaster of paris pattern makers.Although the representative of the P. M. A. referred to a unitcomposed of "pattern makers"the evidence as a whole shows thatthis claim was limited to wood pattern makers.The evidence indicates that since 1934, when the Company firstbegan operations,the P.M. A. has negotiated for the wood patternmakers in relation to wages, hours,and workingconditions.On May12, 1937, while negotiations for a contract were being conducted be-tweer the U. A. W. and the Company, the P. M. A. protected itsbargaining rights by calling a strike of its members in protest againstthe Company's refusal to grant it the exclusive bargaining agencyfor the wood pattern makers.On May 13 the P. M. A. furtherendeavored to strengthen its position by filing a petition for certifi-cation as the exclusive bargaining agent for the pattern makers withthe Board.On May 18, after a number of conferences between theU. A. W., the P. M. A., and the Company, the strike of the patternmakers was settled when the U.A. W. agreed to relinquish its claimto represent the wood pattern makers and the Company recognizedthe P.M. A. as their bargaining agent.On December 14, 1937, theP.M. A. withdrew its petition filed with the Board only after itbecame assured that the U. A. W. would not claim to represent thewood patternmakers indealing with the Company.The evidence also shows that the wood pattern makers are highlyskilled, that their work requires a training of 4 years or more, andthat they receive high wages.The plaster of paris pattern makers,on the other hand, are relatively unskilled, are trained by the Com-pany for only a short period of time, and are paid a lower wagethan the wood pattern makers. Furthermore, there is practicallyno interchange of work between the plaster of paris and the woodpatternmakers.Although the Pattern Makers League of North134068-30-vol ix--4 36NATIONAL LABOR RELATIONS BOARDAmerica, with which the P. M. A. is affiliated, apparently has tradejurisdiction over both wood and plaster of paris pattern makers,it appears that wood pattern making in the plant here involved con-stitutes a clearly defined unit.The U. A. W. contends that the simultaneous existence of craftand industrial unions in the same plant is not conducive to effectivecollective bargaining.It states,moreover, that wood as well asplaster of paris pattern makers are eligible to its membership andthat in its negotiations with the Company it has represented a ma-jority of the entire pattern making department.Under all the facts, we are of the opinion that the wood patternmakers may appropriately be included as a part of the general plantunit or be established as a separate unit.The industrial form oforganization can apparently be successfully applied to this plant asindicated by the contract recently entered into.On the other hand,the P. M. A. has been in the plant a number of years, representingthe well-defined craft of wood pattern makers.Under similar cir-cumstances, we have held that the desires of the employees in thedisputed group shall be given considerable weight.2At the hearing the P. M. A. claimed to represent a majority ofwood pattern makers.The records of the P. M. A. were not avail-able at the hearing and the record in the proceeding was left openfor the introduction by the P. M. A. of its membership cards: In-stead of introducing membership cards, the P. M. A. provided a listof its purported members.This list contained the names of fiveout of the six wood pattern makers.Under the circumstances, weare of the opinion that the best method of resolving the question ofrepresentation is to direct an election.We shall, therefore, directthat an election be held among the wood pattern makers employedby the Company to determine whether they desire to be representedby the P. M. A. or by the U. A. W., for the purposes of collectivebargaining, or by neither. If a majority of such employees votefor representation by the P. M. A., the wood pattern makers shallconstitute a separate unit.If the U. A. W. is accorded a majority,the wood pattern makers shall be included as a part of the generalplant unit.We_ find that all the production and maintenance employees, ex-cluding office workers, employees in the engineering department,supervisors and officials who have the right to hire and discharge,and excluding or including wood pattern makers as determined on2 SeeMatter of The Globe Machine and Stamping CoandMetal Polishers' Union,LocalNo. 3; International Association of Machinists, DistrictNo54; Federal Labor Union 18788,and United Automobile Workers of America,3 N. L R B. 294;Matter of WorthingtonPump and Machinery Corp.andPattern Makers Association of New York and Vicinity,Pattern Makers League,4N. L. R. B. 448.- DECIS10\S AND ORDERS37the basis of the results of the election which we shall order, con-stitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to the employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing the U. A. W. offered into evidence its membershiprecords consisting of 660 signed cards.A list of the members wassubstituted for the membership cards and received into evidence.This list was compared with the Company's pay roll of April 8, 1938,and of the 579 production and maintenance employees, excluding-officeworkers, employees in the engineering department, supervisorsand officials who have the right to hire and discharge, 320 were foundto be members of the U. A. W. This finding was not disputed byany of the parties. Since the Company employs only approximatelysix to eight wood pattern makers, it is clear that their inclusion in orexclusion from the general plant unit will not affect the majorityof the U. A. W. in said unit.We shall, therefore, certify the U. A. W.as the exclusive representative of all the employees in the generalplant unit as soon as an election has been held among the wood pat-tern makers and a determination thereby made relative to their inclu-sion in or exclusion from such unit.As determined in Section V above; we shall direct that an electionbe held among the wood pattern makers. Those wood pattern makersemployed by the Company during the pay-roll period next precedingApril 28, 1938, the date of the hearing, shall be eligible to vote inthe election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Vultee Aircraft Division, Aviation Manu-facturing Corporation, Downey, California, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.The production and maintenance employees, excluding officeworkers, employees in the engineering department, supervisors andofficials who have the right to hire and discharge, and excluding orincluding wood pattern makers as determined on the basis of theresults of the election ordered herein, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act. 38NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with VulteeAircraft Division, Aviation Manufacturing Corporation, Downey,California, an election by secret ballot shall be conducted withintwenty (20) days from the date of this Direction under the direc-tion and supervision of the Regional Director for the Twenty-firstRegion, acting in this. matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9, of said Rules andRegulations, among the wood pattern makers who were employed byVultee Aircraft Division, Aviation Manufacturing Corporation, dur-ing the pay-roll period next preceding April 28, 1938, excluding thosewho have since quit or been discharged for cause, to determinewhether they wish to be represented by Pattern Makers Associationof Los Angeles and Vicinity, or by United Automobile Workersof America, Local No. 361, for the purposes of collective bargaining,or by neither.EDWIN S. SMITH, concurring :Solely in view of the rather extensive history of bargaining rela-tions between the P. M. A. and the Company, I believe that the woodpattern makers may properly be excluded from the unit proposed bythe U. A. W. I would be willing definitely to establish the woodpattern makers as a separate bargaining unit.However, I do notobject to an election which gives this craft group an opportunity tovote either to retain their accustomed bargaining status or to mergetheir interests with their fellow employees in the industrial unit.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONOctober 25, 1935On October 5, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding, the election to be held within twenty(20) days from the date of the Direction, under the direction andsupervision of the Regional Director for the Twenty-first Region. DECISIONS AND ORDERS39(Los Angeles, California).On October 14, 1938, the InternationalAssociation of Machinists filed with the Regional Director a Petitionfor Leave to File Motion and a Motion to Stay Decision and Recon-siderCase.The Board, having found that additional time isnecessary to investigate the matters covered by the Petition andMotion, hereby amends its Direction of Election by striking there-from the words "within twenty (20) days from the date of thisDirection" and substituting therefor the words "at such time asthe Board may in the future direct."CHAIRMAN MADDEN took no part in the consideration of the aboveAmendment to Direction of Election.9 N. L. R.B.,No. 9a.